ACCEPTED
                                                                        03-13-00790-CV
                                                                                8101329
                                                             THIRD COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   12/4/2015 4:07:29 PM
                                                                      JEFFREY D. KYLE
                                                                                 CLERK
                   No. 03-13-00790-CV
                                                    FILED IN
                IN THE COURT OF APPEALS      3rd COURT OF APPEALS
                                                 AUSTIN, TEXAS
                                             12/4/2015 4:07:29 PM
           FOR THE THIRD DISTRICT OF     TEXAS
                                               JEFFREY D. KYLE
                                                     Clerk
                        AT AUSTIN


   T. MARK ANDERSON AND CHRISTINE ANDERSON, AS CO-
       EXECUTORS OF THE ESTATE OF TED ANDERSON

                                    Appellants/Cross-Appellees,

                            v.

RICHARD T. ARCHER, DAVID B. ARCHER, CAROL ARCHER BUGG,
JOHN V. ARCHER, KAREN ARCHER BALL, AND SHERRI ARCHER

                                    Appellees/Cross-Appellants.

APPELLEES/CROSS-APPELLANTS’ OPPOSITION TO MOTION FOR
       LEAVE TO FILE CROSS-APPELLEES’ BRIEF AND
    APPELLEES/CROSS-APPELLANTS’ MOTION TO STRIKE
               CROSS-APPELLEES’ BRIEF

      Laurie Ratliff
      State Bar No. 00784817
      Frank N. Ikard, Jr.
      State Bar No. 10386000
      IKARD GOLDEN JONES P.C.
      400 W. 15th St., Suite 975
      Austin, Texas 78701
      Telephone: (512) 472-6695
      Telecopier: (512) 472-3669
      laurieratliff@igjlaw.com


     ATTORNEYS FOR APPELLEES/CROSS-APPELLANTS
                              NO. 03-13-00790-CV


                        IN THE COURT OF APPEALS

                  FOR THE THIRD DISTRICT OF TEXAS

                                  AT AUSTIN


      T. MARK ANDERSON AND CHRISTINE ANDERSON, AS CO-
          EXECUTORS OF THE ESTATE OF TED ANDERSON

                                                 Appellants/Cross-Appellees,

                                        v.

 RICHARD T. ARCHER, DAVID B. ARCHER, CAROL ARCHER BUGG,
 JOHN V. ARCHER, KAREN ARCHER BALL, AND SHERRI ARCHER

                                                 Appellees/Cross-Appellants.



 APPELLEES/CROSS-APPELLANTS’ OPPOSITION TO MOTION FOR
        LEAVE TO FILE CROSS-APPELLEES’ BRIEF AND
     APPELLEES/CROSS-APPELLANTS’ MOTION TO STRIKE
                CROSS-APPELLEES’ BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellees/Cross-Appellants, Richard T. Archer, David B. Archer, Carol

Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri Archer (the Archer

Family), respectfully file their Opposition to Motion for Leave to File Cross-

Appellees’ Brief and their Motion to Strike Cross-Appellees’ Brief and request that

                                        2
the Court deny the motion for leave and strike the brief submitted on December 3,

2015.

                                      Introduction

        A substitution of counsel is not authorization to resurrect long-passed

deadlines. The Rules of Appellate Procedure do not provide for, and this Court

should not permit, a more than nine-month extension of time by granting a motion

for leave. Cross-Appellees’ brief in this case was initially due March 9, 2015.

Cross-Appellees offer no evidence, no good cause, and no reasonable explanation

(other than the filing of a motion to substitute counsel) for allowing them to avoid

the clear deadlines in the rules. See TEX. R. APP. P. 38.6(b) (appellee’s brief due 30

days after appellant’s brief is filed).

        To grant Cross-Appellees’ eleventh-hour motion for leave to file a brief nine

months after the deadline—when Cross-Appellees intentionally chose not to file a

brief—turns the deadlines in Rule 38.6 on their head.

I.      Cross-Appellees offer no reason for the Court to reverse its earlier orders
        on this very issue.

        This Court has addressed the failure of Cross-Appellees to file a brief on three

previous occasions. On all three occasions, this Court ordered the appeal to be

submitted without a Cross-Appellees’ brief. In their motion for leave, Cross-

Appellees offer no reason for this Court to reverse these prior orders.




                                            3
      First, the Court ordered the case to be submitted without Cross-Appellees’

brief after Cross-Appellees chose not to file their brief.

      Appellants filed their opening brief on November 6, 2014. On February 6,

2015, the Archer Family filed their combined brief, responding to Appellants’ issues

and also raising issues on cross-appeal. Cross-Appellees’ brief was due March 9,

2015. Ex. A. Cross-Appellees requested, and this Court granted, three extensions

of time to file Cross-Appellees’ brief. Exs. B, C, & D.

      Despite the three extensions of time, Cross-Appellees, one of whom is a

double-board certified attorney, chose not to respond to the Archer Family’s cross-

appeal. Ex. E, F, & Court’s website (indicating “brief was not filed” as of May 27,

2015).

      With no Cross-Appellees’ brief filed, the Court placed the case on its ready

docket with the briefs on file as of May 27, 2015 and dismissed Cross-Appellees’

fourth motion for extension of time as moot. Ex. G & Court’s website (indicating

case “ready to be set” as of May 27, 2015).

      The Court next considered Cross-Appellees’ failure to file a brief in the

Archer Family’s Motion to Allocate Time for Oral Argument. See TEX. R. APP. P.

39.1 (limiting oral argument to parties who have filed a brief); 39.2 (purpose of oral

argument is to emphasize and clarify written arguments in the brief); & 39.6 (court

may allow oral argument when only one party has filed a brief). The Court granted



                                           4
the Archer Family’s motion and, because no Cross-Appellees’ brief was filed, the

Court allocated oral argument time without permitting a response to the cross appeal.

Ex. H.

       Finally, on December 3, 2015, the Court considered the Cross-Appellees’

failure to file a brief. In its December 3, 2015 notice of setting the case for oral

argument for January 27, 2016, the Court again ordered that oral argument time will

be allocated without permitting a response to the cross appeal. Ex. I.

       Cross-Appellees offer no explanation why this Court should reverse its earlier

orders. Accordingly, this Court’s prior orders to submit the case without a Cross-

Appellees’ brief compel this Court to deny the motion for leave.

II.    Cross-Appellees offer no legal support and no reasonable explanation for
       filing a brief nine months after the initial deadline.

       Notwithstanding the Court’s prior orders to submit with case without Cross-

Appellees’ brief, none of Cross-Appellees’ excuses support this Court granting leave

to file a brief that is nine months late.

       First, Cross-Appellees’ primary argument for allowing them to circumvent

Rule 38.6(b) and file their Cross-Appellees’ brief nine months after the initial

deadline is that they substituted counsel. A substituting attorney, however, takes the

case and deadlines as he finds them. That Cross-Appellees substituted counsel long

after the Court designated the case as “ready to be set” does not support modifying

the briefing deadlines in the rules. Nothing in the rules permits a substitution of

                                            5
counsel to restart long-expired deadlines. Otherwise, the deadlines in Rule 38.6 have

no meaning.

      Second, Cross-Appellees offer no reasonable explanation for their failure to

file a cross-appellees’ brief during the relevant time period. Cross-Appellees’ brief

was initially due on March 9, and by extensions, as late as May 8, 2015. Nowhere

in Cross-Appellees’ motion for leave do they explain or even mention the March

through May 2015 time period when their brief was due, but not filed. Instead,

Cross-Appellees rely on an August 2015 purported health issue of their prior

counsel.

      Third, Cross-Appellees rely on this purported health issue of their prior

counsel to support their motion for leave. Mot. at p. 2. Prior counsel’s purported

health issue in August 2015 (that was used to postpone the previous oral argument

setting of September 2, 2015), however, does not explain Cross-Appellees’ failure

to timely file a brief during March through May of 2015. Mot. at 2; Ex. J.

      Further, contrary to Cross-Appellees’ characterization, their prior counsel’s

health in August 2015 has no bearing on the March through May 2015 time period

when the Cross-Appellees’ brief was due. In fact, Cross-Appellees’ prior counsel’s

purported health condition that was used to delay submission of this case is expressly

prospective. Ex. K. Cross-Appellees’ prior counsel’s motion states that he, “has

personal health conditions which have become disabling and incompatible with



                                          6
continuation of proper representation of Movants herein.”            Ex. K (Mot. for

Continuance at p.1) (emphasis added). The health excuse states nothing about prior

counsel’s purported health condition five months before when Cross-Appellees’

brief was due, but not filed. Even if prior counsel’s purported health had any bearing

on this issue, why is it only being raised nine months after the deadline?

      Accordingly, Cross-Appellees allegation of “good cause” does not support the

motion for leave to file a brief nine months after the initial deadline.

      Fourth, Cross-Appellees contend that this Court will “benefit” from a cross-

appellees’ brief. Mot. at p.2. No one deprived Cross-Appellees of their opportunity

to “benefit” the Court with a brief responding to the cross appeal. Quite the contrary:

the Court gave Cross-Appellees every opportunity to file their Cross-Appellees’

brief by granting three extensions of time. That Cross-Appellees, one of whom is a

double-board certified attorney, chose not to file a cross-appellees’ brief is not an

excuse to now justify a motion for leave to file a brief nine months after the deadline.

Cross-Appellees had the opportunity to file a brief; they simply chose not to do so.

      Finally, Cross-Appellees make the absurd statement that the Archers are not

harmed by their filing of a brief nine months after the initial deadline. To the

contrary, the Archer Family is harmed by this eleventh-hour attempt to file a brief

that is not contemplated by the rules. Rule 38.6 provides for specific deadlines for

filing briefs. TEX. R. APP. P. 38.6. The Archers have complied with those briefing



                                           7
deadlines. Cross-Appellees, despite three extensions, chose not to abide by the

briefing deadlines. Because Cross-Appellees chose not to file a cross-appellees’

brief, and as this Court has already ordered three times, the Archer Family’s cross

appeal proceeds unanswered and without Cross-Appellees’ brief. Allowing Cross-

Appellees to now file a brief under these circumstances causes the Archer Family

harm.

        Further, if the Court grants the motion for leave, the Archer Family is harmed

by the obligation to file a reply brief responding to Cross-Appellees’ brief.

        Accordingly, the Archer Family requests that this Court deny the motion for

leave, adhere to the Court’s earlier orders on Cross-Appellees’ brief, and submit the

case for oral argument without Cross-Appellees’ brief.

III.    The Court should strike Cross-Appellees’ brief submitted December 3,
        2015.

        With their motion for leave, Cross-Appellees submitted their Cross-

Appellees’ brief to the Court on December 3, 2015. Because there is no basis for

the motion for leave, this Court should strike Cross-Appellees’ brief. Accordingly,

the Archer Family requests that the Court grant their motion to strike and not

consider the previously submitted Cross-Appellees’ brief.

        For these reasons, Appellees/Cross-Appellants Richard T. Archer, David B.

Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri Archer

respectfully request that this Court deny Cross-Appellees’ Motion for Leave to File

                                           8
Cross-Appellees’ Brief, grant their Motion to Strike and strike and not consider the

Cross-Appellees’ brief that was submitted on December 3, 2015. The Archer Family

prays for such other and further relief to which they may be entitled.

                                       Respectfully submitted,
                                       IKARD GOLDEN JONES, P.C.

                                       /s/ Laurie Ratliff
                                       Laurie Ratliff
                                       State Bar No. 00784817
                                       Frank N. Ikard, Jr.
                                       State Bar No. 10386000
                                       400 West 15th Street, Suite 975
                                       Austin, Texas 78701
                                       Telephone: (512) 472-6695
                                       Telecopier: (512) 472-3669
                                       laurieratliff@igjlaw.com

                                       ATTORNEYS FOR
                                       APPELLEES/CROSS-APPELLANTS
                                       RICHARD T. ARCHER, DAVID B. ARCHER,
                                       CAROL ARCHER BUGG, JOHN V. ARCHER,
                                       KAREN ARCHER BALL AND SHERRI ARCHER




                                          9
                               CERTIFICATE OF SERVICE

       I hereby certify that on the date listed below a copy of Appellees/Cross-
Appellants’ Response in Opposition to Motion for Leave to File Cross-Appellees’
Brief and Appellees/Cross-Appellants’ Motion to Strike Cross-Appellees’ Brief was
served on the counsel of record listed below via electronic delivery in accordance
with the Texas Rules of Appellate Procedure on this 4th day of December 2015:

Via e-service file and email
Scott R. Kidd
KIDD LAW FIRM
819 West 11th
Austin, Texas 78701

Attorneys for Appellants/Cross-Appellees
T. Mark Anderson and Christine Anderson


                                               /s/ Laurie Ratliff
                                               Laurie Ratliff




t:\archer 3 2007 tortious interference\appeal\motions\response opposing motion for leave to file cross-
appellees' brief.docx




                                                  10
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit A
                                                                                               FILE COPY




                                       COURT OF APPEALS
                                          THIRD DISTRICT OF TEXAS
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                         February 13, 2015

Mr. Gerald D. McFarlen                                   Ms. Laurie Ratliff
28 Fabra Oaks Road                                       Ikard Golden Jones, P.C.
Boerne, TX 78006-2831                                    400 West 15th Street, Suite 975
* DELIVERED VIA E-MAIL *                                 Austin, TX 78701
                                                         * DELIVERED VIA E-MAIL *

RE:      Court of Appeals Number:    03-13-00790-CV
         Trial Court Case Number:    D-1-GN-07-002328

Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v.
          Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson, individually
          and as Co-Executor of the Estate of Ted Anderson, Christine Anderson


Dear Counsel:
       Please disregard this Court’s notice dated February 12, 2015. Brief of appellees and cross-
appellants’ was filed in this Court on February 6, 2015. Accordingly, cross-appellees’ brief is due
on or before March 9, 2015.



                                                      Very truly yours,

                                                      JEFFREY D. KYLE, CLERK

                                                      BY:   F. Hewtty
                                                            Frances Hewtty, Deputy Clerk
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit B
                                                                                              FILE COPY




                                      COURT OF APPEALS
                                           THIRD DISTRICT OF TEXAS
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                         March 10, 2015

Mr. Gerald D. McFarlen                                  Ms. Laurie Ratliff
28 Fabra Oaks Road                                      Ikard Golden Jones, P.C.
Boerne, TX 78006-2831                                   400 West 15th Street, Suite 975
* DELIVERED VIA E-MAIL *                                Austin, TX 78701
                                                        * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-13-00790-CV
         Trial Court Case Number:    D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v. Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson,
          individually and as Co-Executor of the Estate of Ted Anderson, Christine Anderson


Dear Counsel:

       Cross-appellees' motion for extension of time to file brief was granted by this Court on the
date noted above. The deadline for filing cross-appellees' brief is extended to March 23, 2015.



                                                     Very truly yours,

                                                     JEFFREY D. KYLE, CLERK



                                                     BY:   E. Talerico
                                                           Liz Talerico, Deputy Clerk
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit C
                                                                                              FILE COPY




                                      COURT OF APPEALS
                                           THIRD DISTRICT OF TEXAS
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           April 7, 2015

Mr. Gerald D. McFarlen                                  Ms. Laurie Ratliff
28 Fabra Oaks Road                                      Ikard Golden Jones, P.C.
Boerne, TX 78006-2831                                   400 West 15th Street, Suite 975
* DELIVERED VIA E-MAIL *                                Austin, TX 78701
                                                        * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-13-00790-CV
         Trial Court Case Number:    D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v. Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson,
          individually and as Co-Executor of the Estate of Ted Anderson, Christine Anderson


Dear Counsel:

       Cross-appellees' motion for extension of time to file brief was granted by this Court on the
date noted above. The deadline for filing cross-appellees' brief is extended to April 10, 2015.



                                                     Very truly yours,

                                                     JEFFREY D. KYLE, CLERK



                                                     BY:   E. Talerico
                                                           Liz Talerico, Deputy Clerk
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit D
                                                                                              FILE COPY




                                      COURT OF APPEALS
                                           THIRD DISTRICT OF TEXAS
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                          April 13, 2015

Mr. Gerald D. McFarlen                                  Ms. Laurie Ratliff
28 Fabra Oaks Road                                      Ikard Golden Jones, P.C.
Boerne, TX 78006-2831                                   400 West 15th Street, Suite 975
* DELIVERED VIA E-MAIL *                                Austin, TX 78701
                                                        * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-13-00790-CV
         Trial Court Case Number:    D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v. Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson,
          individually and as Co-Executor of the Estate of Ted Anderson, Christine Anderson


Dear Counsel:

       Cross-appellees' motion for extension of time to file brief was granted by this Court on the
date noted above. The deadline for filing cross-appellees' brief is extended to April 17, 2015.



                                                     Very truly yours,

                                                     JEFFREY D. KYLE, CLERK



                                                     BY:   E. Talerico
                                                           Liz Talerico, Deputy Clerk
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit E
                                                                                              FILE COPY




                                      COURT OF APPEALS
                                           THIRD DISTRICT OF TEXAS
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                          April 27, 2015

Mr. Gerald D. McFarlen
28 Fabra Oaks Road
Boerne, TX 78006-2831
* DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-13-00790-CV
         Trial Court Case Number:    D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v. Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson,
          individually and as Co-Executor of the Estate of Ted Anderson, Christine Anderson

Dear Counsel:
       Cross-Appellees’ brief was due in this Court on April 17, 2015, and is overdue. See Tex. R.
App. P. 38.6. If this Court does not receive Cross-Appellees’ brief on or before Friday, May 08,
2015, this cause may be submitted on appellants’ and appellees/cross appellants’ briefs alone.
Further motions for extension of time may not be considered.


                                                     Very truly yours,
                                                     Jeffrey D. Kyle
                                                     JEFFREY D. KYLE, CLERK


cc:      Ms. Laurie Ratliff
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit F
TBLS Online Attorney Directory                                                                        http://www.tbls.org/Directory/Attorney.aspx



         Search

                                  ?




         Search Results

            Name                              Firm / Organization                        Specialization
         Mr. T. Mark Anderson             T. Mark Anderson, P.C.                      1996 Real Estate Law - Commercial

         Mr. T. Mark Anderson             T. Mark Anderson, P.C.                      1996 Real Estate Law - Residential


               Texas Board of Legal Specialization, 505 E. Huntland Dr., Ste. 400, LB 28, Austin, TX 78752 • 1-855-277-TBLS(8257)

                                             Copyright © 2015 Texas Board of Legal Specialization




1 of 1                                                                                                                        12/4/2015 3:37 PM
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit G
                                                                                              FILE COPY




                                      COURT OF APPEALS
                                           THIRD DISTRICT OF TEXAS
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           May 27, 2015

Mr. Gerald D. McFarlen                                  Ms. Laurie Ratliff
The Law Office of Gerald D. McFarlen, PC                Ikard Golden Jones, P.C.
28 Fabra Oaks Road                                      400 West 15th Street, Suite 975
Boerne, TX 78006-2831                                   Austin, TX 78701
* DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-13-00790-CV
         Trial Court Case Number:    D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v.
          Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson,
          individually and as Co-Executor of the Estate of Ted Anderson, Christine Anderson


Dear Counsel:

       On the date noted above, cross-appellees' Fourth Motion to Extend Time to File Brief
was dismissed as moot by this Court.



                                                     Very truly yours,

                                                     JEFFREY D. KYLE, CLERK



                                                     BY:   F. Hewtty
                                                           Frances Hewtty, Deputy Clerk
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit H
                                                                                              FILE COPY




                                      COURT OF APPEALS
                                           THIRD DISTRICT OF TEXAS
                                           P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                  www.txcourts.gov/3rdcoa.aspx
                                                         (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                         August 26, 2015

Mr. Gerald D. McFarlen                                  Ms. Laurie Ratliff
The Law Office of Gerald D. McFarlen, PC                Ikard Golden Jones, P.C.
28 Fabra Oaks Road                                      400 West 15th Street, Suite 975
Boerne, TX 78006-2831                                   Austin, TX 78701
* DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-13-00790-CV
         Trial Court Case Number:    D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v. Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson,
          individually and as Co-Executor of the Estate of Ted Anderson, Christine Anderson

Dear Counsel:

        Appellees/Cross-Appellants' Motion to Allocate Time for Oral Argument was granted by
this Court on the date noted above. Accordingly, time at oral argument will be allocated in the
following manner: 15 minutes for appellants’ opening; 15 minutes for appellees’ response; 5
minutes for appellants’ rebuttal; and 5 minutes for appellees/cross-appellants’ issues on cross-
appeal.


                                                     Very truly yours,

                                                     JEFFREY D. KYLE, CLERK



                                                     BY:   E. Talerico
                                                           Liz Talerico, Deputy Clerk
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit I
                                                                                               FILE COPY




                                       COURT OF APPEALS
                                            THIRD DISTRICT OF TEXAS
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                         December 3, 2015

Ms. Laurie Ratliff                                       Mr. Scott R. Kidd
Ikard Golden Jones, P.C.                                 Kidd Law Firm
400 West 15th Street, Suite 975                          819 West 11th Street
Austin, TX 78701                                         Austin, TX 78701
* DELIVERED VIA E-MAIL *                                 * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:    03-13-00790-CV
         Trial Court Case Number:    D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v. Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson,
          individually and as Co-Executor of the Estate of Ted Anderson, Christine Anderson


Dear Counsel:

       You are hereby notified that the above cause has this day been set for submission and oral
argument on January 27, 2016 at 9:00 AM, before Chief Justice Rose, Justices Pemberton, and
Field. Each side will be allowed 20 minutes to argue. See Tex. R. App. P. 39.8. The time for oral
argument will be allocated in the following manner: 15 minutes for appellants’ opening; 15 minutes
for appellees’ response; 5 minutes for appellants’ rebuttal; and 5 minutes for appellees/cross-
appellants’ issues on cross-appeal.
       Upon receipt of this letter, please notify the Clerk, in writing via your electronic service
provider, of your intention to argue this case before the Court. In the event that parties previously
requesting oral argument should decide to waive argument, this should be communicated to the
Clerk well in advance of the setting date. The Court expects counsel to appear at the stated time,
prepared to argue without undue repetition of or reading from the brief, and to respond to questions
from the bench.
       Any person seeking a reasonable accommodation during oral argument for a disability must
make that request to the Court Clerk within 10 days of this letter so that appropriate arrangements
can be made.
                                   FILE COPY




Very truly yours,

JEFFREY D. KYLE, CLERK

BY:   E. Talerico
      Liz Talerico, Deputy Clerk
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit J
                                                                                                 FILE COPY




                                        COURT OF APPEALS
                                              THIRD DISTRICT OF TEXAS
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourts.gov/3rdcoa.aspx
                                                            (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                        JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                            August 4, 2015

Mr. Gerald D. McFarlen                                     Ms. Laurie Ratliff
The Law Office of Gerald D. McFarlen, PC                   Ikard Golden Jones, P.C.
28 Fabra Oaks Road                                         400 West 15th Street, Suite 975
Boerne, TX 78006-2831                                      Austin, TX 78701
* DELIVERED VIA E-MAIL *                                   * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:      03-13-00790-CV
         Trial Court Case Number:      D-1-GN-07-002328
Style:    Appellants, T. Mark Anderson, as Co-Executor of the Estate of Ted Anderson, and
          Christine Anderson, as Co-Executor of the Estate of Ted Anderson// Cross-Appellants,
          David R. Archer, Carol Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri
          Archer
          v. Appellees, Richard T. Archer, David R. Archer, Carol Archer Bugg, John V. Archer,
          Karen Archer Ball, and Sherri Archer// Cross-Appellees,T. Mark Anderson,
          individually and as Co-Executor of the Estate of Ted Anderson, Christine Anderson


Dear Counsel:

        You are hereby notified that the above cause has this day been set for submission and oral
argument on September 2, 2015 at 9:00 AM, before Chief Justice Rose, Justices Pemberton and
Field. Argument is limited to 20 minutes for appellants and for appellees. Appellants’ time
may be divided and a portion used in rebuttal.
        In past cross-appeals, the standard time allotment has been: 10 minutes for appellants'
opening; 15 minutes for appellees/cross-appellants’ response and issues on cross-appeal; 10 minutes
for appellants'/cross-appellees' rebuttal and response; and 5 minutes for cross-appellants’ rebuttal.
        Upon receipt of this letter, please notify the Clerk, in writing, of your intention to argue this
case before the Court. Counsel should include any alternative agreement on the division of time, if
any. In the event that parties previously requesting oral argument should decide to waive argument,
this should be communicated to the Clerk well in advance of the setting date. All attorneys in civil
and criminal cases are required to file all documents (except a document submitted under seal or
subject to a motion to seal) with the Court through the eFileTexas.gov electronic filing system.
        The Court expects counsel to appear at the stated time, prepared to argue without undue
repetition of or reading from the brief, and to respond to questions from the bench.
                                   FILE COPY




Very truly yours,

JEFFREY D. KYLE, CLERK

BY:   E. Talerico
      Liz Talerico, Deputy Clerk
    Appellees/Cross-Appellants’
Opposition to Motion for Leave to File
     Cross-Appellees’ Brief and
Appellees/Cross-Appellants’ Motion to
   Strike Cross-Appellees’ Brief

              Exhibit K
                                                                                             ACCEPTED
                                                                                         03-13-00790-CV
                                                                                                 6711306
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    8/28/2015 5:29:28 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              No. 03-13-00790-CV

T. Mark Anderson,                           §            IN THE THIRD
                                                                  FILED IN
as co-executor of the estate of             §                  3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
Ted Anderson, and                           §
                                                               8/28/2015 5:29:28 PM
Christine Anderson,                         §                    JEFFREY D. KYLE
as co-executor of the estate of             §                          Clerk
Ted Anderson, Appellants                    §
                                            §
v.                                          §            COURT OF APPEALS
                                            §
Richard T. Archer, David                    §
B. Archer, Carol Archer                     §
Bugg, John V. Archer,                       §
Karen Archer Ball, and                      §
Sherri Archer, Appellees                    §            AUSTIN, TEXAS

                      MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF THIS COURT:

     Appellants/Cross-appellees, Movants, hereby urge the Court to continue

oral argument and submission of this case, and in support show:

1.   Oral argument is set for September 2, 2015.

2.   Movants seek a continuance of 30 days to allow them to retain new

counsel. Appellants’ current counsel has personal health conditions which have

become disabling and incompatible with continuation of proper representation

of Movants herein. A Motion to Withdraw is filed contemporaneously

herewith. Movants do not oppose the motion to withdraw as long as they have

a reasonable time to allow their substitute counsel opportunity to prepare.

3.   This withdrawal is not sought for delay only but that justice may be done.
                     CERTIFICATE OF CONFERENCE

    4.      Movants have conferred with counsel for Appellees/Cross-

appellants in this action; and they are opposed.

    5.     For the above reasons, Movants request the Court to continue

submission of this case and reset oral argument for thirty days, or as soon

thereafter as the Court can hear the matter.


                                               Respectfully submitted,
                                               THE LAW OFFICE OF
                                               GERALD D. MCFARLEN, PC
                                               28 Fabra Oaks Road
                                               Boerne, TX 78006
                                               Phone: (830) 331-8554
                                               Fax: (210) 568-4305
                                               Email: gmcfarlen@mcfarlenlaw.com


                                               BY: /s/ Gerald D. McFarlen
                                                    GERALD D. McFARLEN
                                                    State Bar No. 13604500

                                               ATTORNEYS        FOR      CROSS
                                               APPELLEES
                         CERTIFICATE OF SERVICE


       I do hereby certify that on the 28th day of August, 2015, a true and correct
copy of the foregoing motion was furnished to all counsel of record in accordance
with the Texas Rules of Civil Procedure.

      .
      Laurie Ratliff
      Ikard, Golden, Jones, P.C.
      400 West 15th Street, Suite 975
      Austin, Texas 78701
      ATTORNEYS FOR APPELLEES/CROSS APPELLANTS



                                      /s/ Gerald D. McFarlen
                                      GERALD D. McFARLEN